Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Comments
The drawings submitted 10/7/19 has been approved. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest reference of record is to Nag et al. (10/802864). Nag teaches a reinforcement learning manager; however, Nag does not teach the features of claims 1, 7, 13 and 21 as indicated below:
Claim 1
“a set of actions A that can be issued to the computing environment; and
an iterative control process that repeatedly when initial training is not occurring,
selects and issues a next action to the computing environment according to a control policy that uses a state vector that represents a current state of the computational environment,
when initial training is occurring,
selects and issues a next action to the computing environment according to a training control policy that uses a state vector that represents a current state of the computational environment and training information incorporated into the automated reinforcement-learning-based application manager that was acquired by a different automated reinforcement-learning-based application manager, and
receives, from the computing environment, a next state and a reward, which the control process uses to attempt to learn an optimal or near-optimal control policy”

“decomposing the computing into components; identifying training data for each of the components;
incorporating the identified training data into the target automated reinforcement learning-based application manager; and 
iteratively, by an iterative control process,
selecting and issuing a next action to the computing environment according to a control policy that uses a state vector that represents a current state of the computational environment and the training information incorporated into the automated reinforcement learning-based application manager, and receiving, from the computing environment, a next state and a reward, which the control process uses to attempt to learn an optimal or near-optimal control policy”
Claim 13
“carrying out an optimization method to select, based on an application specification, stored component information, and a set of constraints, a set of components from which the application is assembled;
incorporating the new application into the computing environment; for each component associated with training data obtained during control of the component by an automated reinforcement-learning-based application manager, incorporating the identified training data into the target automated reinforcement-learning-based application manager; and
launching operation of the target automated reinforcement-learning-based application manager”


“a set of actions A that can be issued to a computing environment, controls the automated reinforcement-learning-based application manager to: iteratively, by an iterative control process,
selecting and issuing a next action to the computing environment according to a control policy that uses a state vector that represents a current state of the computational environment and the training information incorporated into the automated reinforcement learning-based application manager, and
receiving, from the computing environment, a next state and a reward, which the control process uses to attempt to learn an optimal or near-optimal control policy”
The dependent claims (2-6, 8-12, and 14-20) are allowable for the same reasons as their respective parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193